Name: Commission Regulation (EC) NoÃ 619/2008 of 27Ã June 2008 opening a standing invitation to tender for export refunds concerning certain milk products
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 28.6.2008 EN Official Journal of the European Union L 168/20 COMMISSION REGULATION (EC) No 619/2008 of 27 June 2008 opening a standing invitation to tender for export refunds concerning certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 161(3), Article 164(2)(b) and Article 170 in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 162(1) of Regulation (EC) No 1234/2007 the difference between the prices in world trade and in the Community may be covered for certain milk products by export refunds to the extent necessary to enable those products to be exported within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty. (2) Commission Regulation (EC) No 580/2004 (2) has laid down the rules for the tender procedure concerning export refunds for the skimmed milk powder falling under code ex ex 0402 10 19 9000, the natural butter in blocks falling under the code ex ex 0405 10 19 9700, the butteroil in containers falling under the code ex ex 0405 90 10 9000. Commission Regulation (EC) No 1454/2007 of 10 December 2007 laying down common rules for establishing a tender procedure for fixing export refunds for certain agricultural products (3) repeals Regulation (EC) No 580/2004 as from 1 July 2008. (3) In accordance with Article 2(1) of Regulation (EC) No 1454/2007 a standing invitation to tender should be opened concerning the products covered by Article 1(1) of that Regulation. Since Regulation (EC) No 1454/2007 does not contain all the specific rules for the dairy sector included so far in Regulation (EC) No 580/2004, it is necessary to establish those rules from the date of repeal of that Regulation. For practical reasons and for sake of clarity and simplification, it is appropriate to provide for one single Regulation containing also the specific provisions of Commission Regulation (EC) No 581/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning certain types of butter (4) and of Commission Regulation (EC) No 582/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning skimmed milk powder (5). (4) Commission Regulation (EC) No 1282/2006 of 17 August 2006 laying down special detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards export licences and export refunds for milk and milk products (6), applies to all export licences and export refunds in the dairy sector. Licences issued in the context of the tender to be opened by this Regulation relate to specific products, it is therefore appropriate to lay down specific rules derogating from the general rules on export licences provided for in Regulation (EC) No 1282/2006. Article 7 of Regulation (EC) No 1454/2007 provides for licences to be issued by the national authorities within five working days following the entry into force of the Commission's Decision fixing a maximum refund and lays down that the licence has to become valid on its actual day of issue. It is appropriate therefore to fix a validity period differently from that provided for in Article 8 of Regulation (EC) No 1282/2006 in order to ensure an equal period for all licences issued. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope A standing invitation to tender is opened in order to determine the export refund on the following milk products referred to in Section 9 of Annex I to Commission Regulation (EEC) No 3846/87 (7), guaranteeing equality of access for all persons established in the Community: (a) natural butter in blocks of at least 20 kilograms net weight falling under product code ex ex 0405 10 19 9700; (b) butteroil in containers of at least 20 kilograms net weight falling under product code ex ex 0405 90 10 9000; (c) skimmed milk powder in bags of at least 25 kilograms net weight and containing no more than 0,5 % by weight of added non-lactic matter falling under product code ex ex 0402 10 19 9000. Article 2 Destinations The products referred to in Article 1 are intended for export for all destinations with the exception of: (a) third countries: Andorra, Liechtenstein, the United States of America and the Holy See (Vatican City State); (b) territories of the EU Member States not forming part of the customs territory of the Community: the FaerÃ ¶e Islands, Greenland, Heligoland, Ceuta, Melilla, the Communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar. Article 3 Applicable rules Commission Regulations (EC) No 1291/2000 (8), (EC) No 1282/2006 and (EC) No 1454/2007 shall apply save as otherwise provided for in this Regulation. Article 4 Submission of tenders 1. Tenders may only be lodged during tendering periods and shall be valid only for the tendering period in which they are lodged. 2. Each tendering period shall begin at 13.00 (Brussels time) on the second Tuesday of the month with the following exceptions: (a) in August it shall begin at 13.00 (Brussels time) on the third Tuesday; (b) in December it shall begin at 13.00 (Brussels time) on the first Tuesday. If Tuesday is a public holiday, the period shall begin at 13.00 (Brussels time) on the following working day. Each tendering period shall end at 13.00 (Brussels time) on the third Tuesday of the month with the following exceptions: (a) in August it shall end at 13.00 (Brussels time) on the fourth Tuesday; (b) in December it shall end at 13.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the period shall end at 13.00 (Brussels time) on the previous working day. 3. Each tendering period shall be numbered in series starting with the first period provided for. 4. Tenders shall be submitted to the competent authorities of the Member States listed in Annex II. 5. Tenders shall be submitted separately, by destination, for one of the product codes referred to in Article 1. 6. In addition to the requirement laid down in Article 3(5)(c) of Regulation (EC) No 1454/2007, a tender shall indicate in Section 16 of the licence application the export refund product code preceded by ex as referred to in Article 1 to this Regulation. Article 5 Application quantities For the products referred to in Article 1 each tender shall cover a minimum quantity of at least 10 tonnes. Article 6 Securities The tendering security shall be 15 % of the most recent maximum tender refund amount fixed for the same product code and the same destination. The tendering security may not, however, be less than EUR 5 per 100 kg. Article 7 Notification of the tenders to the Commission For the purpose of application of Article 5(3) of Regulation (EC) No 1454/2007 Member States shall communicate to the Commission, within three hours from the end of each tendering period as referred to in Article 4(2) of this Regulation, separately all valid tenders in the form specified in Annex I to this Regulation. Article 8 Export licences 1. Article 7(2) and (3) of Regulation (EC) No 1282/2006 shall not apply. 2. By way of derogation from Article 8 of Regulation (EC) No 1282/2006 the period of validity of the export licence shall start on its actual date of issue and shall end at the end of the fourth month following the month in which the tendering period ends in accordance with the third subparagraph of Article 4(2) of this Regulation. Article 9 Repeal Regulation (EC) No 581/2004 and Regulation (EC) No 582/2004 are repealed. Article 10 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 90, 27.3.2004, p. 58. Regulation as last amended by Regulation (EC) No 128/2007 (OJ L 41, 13.2.2007, p. 6). (3) OJ L 325, 11.12.2007, p. 69. (4) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation (EC) No 1543/2007 (OJ L 337, 21.12.2007, p. 62). (5) OJ L 90, 27.3.2004, p. 67. Regulation as last amended by Regulation (EC) No 1543/2007. (6) OJ L 234, 29.8.2006, p. 4. Regulation as last amended by Regulation (EC) No 532/2007 (OJ L 125, 15.5.2007, p. 7). (7) OJ L 366, 24.12.1987, p. 1. (8) OJ L 152, 24.6.2000, p. 1. ANNEX I MEMBER STATE: Person to contact: Telephone: Fax: E-mail: A. 82 % Butter Member State: Award of refund on 82 % butter under product code ex ex 0405 10 19 9700 for export to certain third countries (Regulation (EC) No 619/2008) Tender Number: ¦/R/200. Closing date of the tendering period: 1 2 3 4 5 Bid No Tenderer No (1) Quantity (tonnes) Destination Export refund rate (EUR/100 kg) (in ascending order) B. Butteroil Member State: Award of refund on butteroil under product code ex ex 0405 90 10 9000 for export to certain third countries (Regulation (EC) No 619/2008) Tender Number: ¦/R/200. Closing date of the tendering period: 1 2 3 4 5 Bid No Tenderer No (2) Quantity (tonnes) Destination Export refund rate (EUR/100 kg) (in ascending order) C. Skimmed mild powder Member State: Award of refund on skimmed milk powder under product code ex ex 0402 10 19 9000 for export to certain third countries (Regulation (EC) No 619/2008) Tender Number: ¦/R/200. Closing date of the tendering period: 1 2 3 4 5 Bid No Tenderer No (3) Quantity (tonnes) Destination Export refund rate (EUR/100 kg) (in ascending order) (1) Each tenderer shall be attributed a number for each tender period. (2) Each tenderer shall be attributed a number for each tender period. (3) Each tenderer shall be attributed a number for each tender period. ANNEX II Competent authorities of the Member States referred to in Regulation (EC) No 1454/2007 and in this Regulation to which tenders shall be submitted: BE Bureau d'intervention et de restitution belge Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves 82/Trierstraat 82 B-1040 Bruxelles/Brussel TÃ ©l./Tel. (32-2) 287 24 11 TÃ ©lÃ ©copieur/Fax (32-2) 287 25 24 BG State fund Agriculture   Paying Agency 136, Tsar Boris III Blvd. 1618 Sofia Bulgaria Tel.: + 359 2 81 87 100 Tel./fax: + 359 2 81 87 167 CZ StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond (SZIF) Ve SmeÃ kÃ ¡ch 33 110 00, Praha 1 Czech Republic Tel: (420) 222 871 431 Fax: (420) 0 222 871 769 E-mail: licence@szif.cz DK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri Direktoratet for FÃ ¸devareErhverv EksportstÃ ¸ttekontoret Nyropsgade 30 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 95 80 00 Fax (45) 33 95 80 18 DE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) D-53168 Bonn oder Deichmanns Aue 29 D-53179 Bonn Tel. (0049 228) 6845-3732, 3718, 3884 Fax (0049 228) 6845-3874, 3792 EE PÃ µllumajanduse Registrite ja Informatsiooni Amet (PRIA) Narva mnt 3 Tartu 51009 Eesti Tel: (+ 372) 737 1200 Fax: (+ 372) 737 1201 EL Ã Ã Ã Ã Ã Ã Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 364 & Ã Ã »Ã ±Ã Ã ¬Ã ºÃ · 10Ã ² GR-111 45 Ã Ã ¸Ã ®Ã ½Ã ± TÃ ·Ã ».: (30-210) 212 48 93 Ã ¦Ã ±Ã ¾: (30-210) 202 06 08 ES Ministerio de Medio Ambiente y Medio Rural y Marino Fondo EspaÃ ±ol de GarantÃ ­a Agraria Subdireccion General de RegulaciÃ ³n de Mercados Almagro, 33 E-28010 Tel. (34) 913 47 49 17-18 Fax (34) 913 47 47 07 FR Office de lÃ ©levage 12, rue Henri-Rol-Tanguy TSA 30003 F-93555 Montreuil-sous-Bois TÃ ©l. (33-1) 73 30 30 00 Fax (33-1) 73 30 30 38 IE Department of Agriculture, Fisheries and Food Johnstown Castle Estate Wexford Ireland Tel. (353) 53 63 400 Fax (353) 53 42 843 IT Ministero del commercio internazionale Direzione generale per la politica commerciale DIV. II Viale Boston 25 I-00142 Roma Tel: + 39 06 59 93 22 04 Fax: + 39 06 59 93 21 41 CY Ministry of Commerce, Industry and Tourism Import & Export Licensing Unit 1421 Lefkosia (Nicosia) Cyprus Tel: + 357 22867 100 Fax: + 357 22375 120 LV Lauku atbalsta dienests (LAD) Republikas laukums 2 RÃ «ga, LV-1981 Latvija TÃ lr.: (371) 702 75 42 Fakss: (371) 702 71 20 LT NacionalinÃ  mokÃ jimo agentÃ «ra prie Ã ½emÃ s Ã «kio ministerijos BlindÃ ¾iÃ ³ g. 17 08111 Vilnius Lietuva Tel. + 370 5 25 26 703 Faksas + 370 5 25 26 945 LU Office des licences 21, Rue Philippe II L-2011 Luxembourg TÃ ©l.: 352 24782370 TÃ ©lÃ ©copieur: 352 466138 HU MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal (MVH) SoroksÃ ¡ri Ã ºt 22 24. H-1095 Budapest Hungary Tel.: (36-1) 37 43 603 Fax: (36-1) 47 52 114 MT Ministry for Rural Affairs and Environment Barriera Wharf Valletta  CMR 02 Tel: + 356 2295 2228 NL Productschap zuivel Louis Braillelaan 80 NL-2719 EK Zoetermeer Nederland Tel.: (31-79) 368 1534 Fax: (31-79) 368 1955 E-mail: mr@pz.agro.nl AT Agrarmarkt Austria Dresdner StraÃ e 70 A-1200 Wien Tel.: (43-1) 331 51 0 Fax: (43-1) 331 51 303 E-Mail: lizenzen@ama.gv.at PL Agencja Rynku Rolnego Nowy Ã wiat 6/12 00-400 Warszawa Poland Tel. (48) 22 661-75-90 Faks (48) 22 661-76-04 PT MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo DirecÃ §Ã £o de ServiÃ §os de Licenciamento Rua Terreiro do Trigo  EdifÃ ­cio da AlfÃ ¢ndega P-1149-060 Lisboa Tel.: (351) 218 81 42 62 Fax.: (351) 218 81 42 61 RO AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  Bd. Carol I nr. 17, sector 2 030161 BucureÃti RomÃ ¢nia Tel.: (40-21) 305 48 02 Tel.: (40-21) 305 48 42 Fax: (40-21) 305 48 03 SL Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska cesta 160 1000 Ljubljana Slovenija Telefon: + 386 1 478 9228 Telefaks: + 386 1 478 9297 SK PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra (Agricultural Paying Agency) DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika Tel.: (421-2) 57 51 26 13 Fax: (421-2) 53 41 21 80 FI Maaseutuvirasto, Markkinatukiosasto P.O. Box 256 FI-00101 Helsinki Puhelin: (358-20) 772 007 Faksi (358-20) 772 55 09 SV Statens jordbruksverk Vallgatan 8 S-511 82 JÃ ¶nkÃ ¶ping Tfn (46-36) 15 50 00 Fax (46-36) 19 05 46 UK Rural Payments Agency (RPA) Lancaster House, Hampshire Court UK  Newcastle upon Tyne NE4 7YE Tel. 44 0 191 226 5262 Fax 44 0 191 226 5101